  Case 19-20005        Doc 24    Filed 05/15/19 Entered 05/15/19 12:28:04             Desc Main
                                   Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


 In re:
                                                       Chapter 13
 CYNTHIA VOISINE,                                      Case No. 19-20005

           Debtor.


           DECISION SUSTAINING TRUSTEE’S OBJECTION TO EXEMPTION

          Cynthia Voisine, the debtor, claims an exemption in a health savings account (“HSA”)

under Maine law as made applicable by 11 U.S.C. §522(b)(3). The chapter 13 trustee posed a

timely objection. Based upon a review of the Maine exemption statute, the parties’ arguments,

and applicable case law, the court sustains the trustee’s objections for the following reasons.

                                           Background.

          Ms. Voisine filed for bankruptcy protection under chapter 13 of the United States

Bankruptcy Code (the “Code”) on January 2, 2019. One of the assets that she listed on her

bankruptcy schedules was a TD HSA with a value of $6,500 which she claimed was exempt

property under 14 M.R.S.A. § 4422(13)(E). (Docket Entry “D.E.” 1).           The trustee objected to

her exemption claim on the grounds that “an HSA is an individual savings account, not a health

insurance contract. It is not an account ‘under a stock bonus, pension, profit-sharing, annuity or

similar plan or contract’ designed as a substitute for wages or support of a debtor or dependents.”

(D.E. 16). Ms. Voisine responded by denying that a health savings account is not a health

insurance contract and she asserted that her HSA “is a similar plan or contract to a retirement

account and to health insurance, and is on account of, or at least relates to, illness or disability.

Moreover, its exemption from taxation evidences a governmental intention to accord it treatment




                                                 1
  Case 19-20005       Doc 24     Filed 05/15/19 Entered 05/15/19 12:28:04              Desc Main
                                   Document     Page 2 of 5


similar to an exempt retirement account.” (D.E. 20). The parties presented argument on April 2,

2019 and the court took the issue under advisement.

                                        Burden of Proof.

       A debtor claiming an exemption carries the initial responsibility of establishing

entitlement to that protection and can successfully do so by identifying the property and clearly

designating the basis for the exemption. In re Maylin, 155 B.R. 605, 614 (Bankr. D. Me. 1993);

Barry Russell, Bankr. Evid. Manual § 301:61 Exemptions—Rule 4003, § 301:61 (2018 ed.).

Then, the burden shifts to the objecting party who bears the burden of proving, by a

preponderance of the evidence, that the exemption is improperly claimed. Fed. R. Bankr.P.

4003(c). See also, In re Broder, 2019 WL 1273300, at *1 (Bankr. D. Me. Mar. 15, 2019); In re

Rockwell, 590 B.R. 19, 22 (Bankr. D. Me. 2018); In re Gourdin, 431 B.R. 885, 891 (B.A.P. 1st

Cir. 2010).


                                           Discussion.


       Ms. Voisine satisfied her initial burden by specifically listing the HSA and the basis for

her claim that it is exempt property - 14 M.R.S.A. § 4422(13)(E). That exemption statute

provides:


       The following property is exempt from attachment and execution, except to the extent
       that it has been fraudulently conveyed by the debtor . . .

       13. Disability benefits; pensions. The debtor's right to receive the following:

       E. A payment or account under a stock bonus, pension, profit-sharing, annuity or
       similar plan or contract on account of illness, disability, death, age or length of
       service, to the extent reasonably necessary for the support of the debtor and any
       dependent of the debtor, unless:




                                                 2
  Case 19-20005       Doc 24     Filed 05/15/19 Entered 05/15/19 12:28:04           Desc Main
                                   Document     Page 3 of 5


                      (1) The plan or contract was established by or under the auspices of an
                      insider that employed the debtor at the time the debtor's rights under the
                      plan or contract arose;

                      (2) The payment is on account of age or length of service; and

                      (3) The plan or contract does not qualify under the United States Internal
                      Revenue Code of 1986, Section 401(a), 403(a), 403(b), 408 or 409.

       The trustee countered by asserting, among other things, that the plain language of this

exemption statute does not enfold HSAs within the scope of its protected assets.

       In support of Ms. Voisine’s position, her counsel directed the court’s attention to In re

Giacometto, 397 P.3d 1264 (Mont. 2017), in which the Montana Supreme Court construed a

Montana exemption statute to protect HSAs. The court reviewed that decision, as well as In re

Berdecia-Rodriguez, 2016 WL 5763378 (Bankr. Mont. Sept. 30, 2016). Both of these cases

reached the result that Ms. Voisine seeks here: an overruling of the objection to an exemption in

HSAs to the extent that the HSA is used to pay for medical, surgical, or hospital care. However,

the statutory scheme at issue in those cases differed significantly from the language found in 14

M.R.S.A. § 4422(13)(E). The Montana statute in effect at the time that those cases were decided

exempted “benefits paid or payable for medical, surgical, or hospital care to the extent they are

used or will be used to pay for the care.” Mont. Code Ann.§ 25-13-608(1)(f). That statute differs

from the Maine exemption statute which requires not only that the payment be made “on account

of illness, disability, death, age or length of service” but also that the payment be made “under a

stock bonus, pension, profit-sharing, annuity or similar plan or contract.”        14 M.R.S.A. §

4422(13)(E). In Maine, then, the exemption analysis involves not only the purpose of the payment,

but the nature of the account or contract under which such payment is made.        Therefore, both

Giacometto and Berdecia-Rogriquez are distinguishable and the court does not find their reasoning

persuasive in analyzing 14 M.R.S.A. § 4422(13)(E).



                                                3
    Case 19-20005      Doc 24     Filed 05/15/19 Entered 05/15/19 12:28:04               Desc Main
                                    Document     Page 4 of 5


        On the other hand, the trustee recommended that the court look to the Georgia Supreme

Court’s analysis in Mooney v. Webster, 794 S.E.2d 31 (Ga. 2016) and the court concludes that the

analysis and the result reached in the Mooney case is helpful and persuasive. Mooney examined

an exemption statute which is similar to 14 M.R.S.A. § 4422(13)(E). The Georgia statute in effect

at the time of the Mooney decision exempted “[a] payment under a pension, annuity, or similar

plan or contract on account of illness, disability, death, age, or length of service, to the extent

reasonably necessary for the support of the debtor and any dependent of the debtor.” Ga. Code.

Ann., § 44-13-100(2)(E).1 Neither that statute nor 14 M.R.S.A. § 4422(13)(E) specifically protects

HSAs by name.

        As the Mooney Court observed, the two types of plans and contracts explicitly referenced

in the Georgia exemption statute (i.e. pension and annuity plans or contracts) concerned income

that replaced, or was a substitute for, wages. Mooney v. Webster, 794 S.E.2d at 36. Therefore,

the critical question was whether HSAs were intended as a substitute for wages as are payments

under pensions or annuity plans? Id. Given the characteristics of HSAs (early withdrawal of HSA

funds are subject to penalties, HSAs are not taxed if they are used for qualified health care, and

HSA funds can roll over annually without a penalty), the Mooney Court noted that “a HSA is not

a substitute for wages, but rather is . . . a place to park wages that, if used for qualified healthcare

expenses, allows favorable tax treatment.” Mooney 794 S.E.2d at 36 (quotations omitted).


1
    Since the Mooney v. Webster, In re Giacometto, and In re Berdecia-Rodriguez decisions, the Georgia
and Montana legislatures amended their exemption statutes in 2017 to expressly shield HSAs. See, Ga.
Code. Ann., § 44-13-100(2)(G)(2019); 2017 Georgia Laws Act 234 (S.B. 87); Mont. Code Ann. § 25-
13-608(1)(l); MT LEGIS 298 (2017), 2017 Montana Laws Ch. 298 (S.B. 216).

    While other states have also extended such specific protection for HSAs, see Roup v. Commercial
Research, LLC, 349 P.3d 273, 279 n. 5 (Co. 2015) (citing to the exemptions statutes of the states of
Florida, Indiana, Minnesota, Mississippi, Nebraska, Oregon, Tennessee, Texas, Virginia, and
Washington), the Maine Legislature has not.



                                                   4
  Case 19-20005       Doc 24    Filed 05/15/19 Entered 05/15/19 12:28:04           Desc Main
                                  Document     Page 5 of 5


       This court reaches a similar conclusion as regards Ms. Voisine’s HSA. 14 M.R.S.A.

§4422(13)(E) is limited to protecting payments and accounts from plans and contracts which are

income substitutions. The plain language of that statute precludes protection for HSAs. See also,

In re Gardner, 2013 WL 3804594, at *4 (Bankr. D. Colo. July 19, 2013) (“The Court cannot stretch

the definition of “pension or retirement plan or deferred compensation plan” to embrace the funds

held in an HSA.”).

                                          Conclusion.

       The trustee’s objection to Ms. Voisine’s exemption under 14 M.R.S.A. § 4422(13)(E) is

sustained.




Dated: May 15, 2019                                 /s/ Peter G. Cary
                                                    Judge Peter G. Cary
                                                    United States Bankruptcy Judge




                                               5
